DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 5/17/2018.
Claims 1-20 are presented for examination.
Oath/Declaration
For the record, Examiner acknowledges that the Oaths/Declarations submitted on 5/17/2018 have been received.
Information Disclosure Statement
The information disclosure statements submitted on 9/26/2018 and 4/22/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.
Drawings
The drawings are objected to because of the following informalities:
In FIG. 4, input layer (a) and hidden layer (a), and input layer (b) and hidden layer (b) feed into hidden layer (y), whereas they should feed into hidden layer (+) as diagram 430 and specification paragraph [0042] indicate.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0004], line 14, “process is” should be “process that is”.
In paragraph [0023], line 6 “execution of away” should be “execution away”.
In paragraph [0025], line 9 “corresponds” should be “correspond”.
In paragraph [0042], line 11 “syntax tree 420” should be “syntax tree 430”.
In paragraph [0079], line 2 “weight the” should be “weight”.
In paragraph [00112], line 1 “Based on the foregoing, it should be appreciated that technologies for machine learning systems using dynamic multilayer perceptrons.” is an incomplete sentence.”
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors the applicant may become aware of in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2017/0060735 A1, herein Yoshida), and Scarselli et al (The Graph Neural Network Model, herein Scarselli).
Regarding claim 1,
	Yoshida teaches a system comprising: one or more processors; and, one or more computer readable media storing instructions, that when executed by the one or more processors, cause the one or more processors to: (Yoshida, Paragraph 82, Claim 18 “A system comprising: one or more processors; and one or more computer-readable storage media communicatively coupled to the one or more processors and including computer-executable instructions configured to in response to execution by the one or more processors...” In other words, system is system, one or more processors is one or more processors, and one or more computer-readable storage media is one or more computer readable media.)
	transform first source code into a first abstract syntax tree, (Yoshida, Fig. 3, Block 306 “Modification”, and Page 5, Paragraph [0058], Line 1 “At block 306, one or more modifications may be made to the code under test in response to locating and based on the faults.  The modifications may be made based on the repair template.  In some embodiments, one or more In other words, generated is transform, code is source code, and abstract syntax tree is abstract syntax tree.)
	[generate a first dynamic multilayer perceptron network graph based at least in part on the first abstract syntax tree,]
	[apply a first weight set and the first abstract syntax tree to the first dynamic multilayer perceptron network graph to determine a first calculated output,]
	[generate a second weight set by adjusting values of the first weight set based at least in part on a comparison of the first calculated output and a first expected output corresponding to the first source code]
	transform second source code into a second abstract syntax tree, (Yoshida, Page 5, Paragraph [0064], Line 1 “By way of example, in some embodiments, a control-flow graph, a data-flow graph, or both may be generated with respect to the code under test prior to implementing one or more modifications as indicated above.  In addition, a control-flow graph, a data-flow graph, or both may be generated with respect to the code under test after implementing the modifications.” In other words, generated is transform, code is source code, graph is abstract syntax tree, and generated with respect to the code under test after implementing modifications is transform second source code into a second abstract syntax tree.)
	


	Thus far, Yoshida does not explicitly teach generate a first dynamic multilayer perceptron network graph based at least in part on the first abstract syntax tree,
	Scarselli teaches generate a first dynamic multilayer perceptron network graph based at least in part on the first abstract syntax tree, (Scarselli, Fig. 3, and Page 1, Paragraph 1, Line 7 “This GNN model, which can directly process most of the practically useful types of graphs, e.g., acyclic, cyclic, directed, and undirected , implements a function τ(G,n) ϵ Rm that maps a graph G and one of its nodes n into an m-dimensional Euclidean space.” And, Page 62, Paragraph 2, Line 1, “Existing recursive neural networks are neural network models whose input domain consists of directed acyclic graphs [17], [19], [20].  In other words, from Fig. 3, the graph (on the top) is the first abstract syntax tree. The encoding network (in the middle) is the first dynamic multilayer perceptron network graph based at least in part on the first abstract syntax tree.) 
	Scarselli and Yoshida are both directed to sequences of data and graph structures.  In view of the teaching of Scarselli it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Scarselli into the teaching of Yoshida.  This would result in being able to convert an abstract syntax tree into a multilayer perceptron network.
	One of ordinary skill in the art would be motivated to do so in order to use machine learning to automatically process sequences of data such as source code.


    PNG
    media_image1.png
    779
    801
    media_image1.png
    Greyscale

	apply a first weight set and the first abstract syntax tree to the first dynamic multilayer perceptron network graph to determine a first calculated output, (Scarselli, Page 61, Paragraph 1, Line 1 “Many underlying relationships among data in several areas of science and engineering, e.g., computer vision, molecular chemistry, molecular biology, pattern recognition, and data mining, can be represented in terms of graphs.  In this paper, we propose a new neural network model, called graph neural network (GNN) model, that extends existing neural network methods for processing the data represented in graph domains.  This GNN model, which can directly process most of the practically useful types of graphs, e.g., acyclic, cyclic, directed, and undirected, implements a function τ(G,n) ϵ Rm that maps a graph G and one of its nodes n into an m-dimensional Euclidean space.  A supervised learning algorithm is derived to estimate the parameters of the proposed GNN model.”  In other words, parameters are weight set, GNN is dynamic multilayer perceptron network, and directly process is determine a first calculated output.)
	generate a second weight set by adjusting values of the first weight set based at least in part on a comparison of the first calculated output and a first expected output corresponding to the first source code (Scarselli, Page 66, Column 1, Paragraph 5, Line 1 “The learning algorithm is based on a gradient descent strategy and is composed of the following steps. 
The states xn(t) are iteratively updated by (5) until at time T they approach the fixed point solution of (2): x(T) ≈ x.
The gradient ᶏew(T)/ᶏw is computed. 
The weights w are updated according to the gradient computed in step b).” 
And, Page 61, Paragraph 1, Line 11 “A supervised learning algorithm is derived to estimate the parameters of the proposed GNN model.” In other words, weights w are updated is generate a second weight set by adjusting values of the first weight set, and supervised learning is based at least in part on a comparison of the calculated output and a first expected output.)
	generate a second dynamic multilayer perceptron network graph based at least in part on the second abstract syntax tree, (Scarselli, Fig. 3, and Page 66, Column 1, Paragraph 3, Line 1 “Learning in GNNs consists of estimating the parameter w such that фw  approximates the 

data in the learning data set 

    PNG
    media_image2.png
    78
    641
    media_image2.png
    Greyscale

where qi is the number of supervised nodes in Gi.”
In other words, from Fig. 3,  fw and g-w are feed forward networks which are multilayer perceptron networks, G is the data set of graphs used in training, and graph is abstract syntax tree. Therefore, each Gi is another input graph (abstract syntax tree) which initiates the process to produce another dynamic multilayer perceptron network.)
	apply the second weight set and the second abstract syntax tree to the second dynamic multilayer perceptron network graph to determine a second calculated output, and (Scarselli, Page 61, Paragraph 1, Line 7 “This GNN model, which can directly process most of the practically useful types of graphs, e.g., acyclic, cyclic, directed, and undirected, implements a function τ(G,n) ϵ Rm that maps a graph G and one of its nodes n into an m-dimensional Euclidean space.  A supervised learning algorithm is derived to estimate the parameters of the proposed GNN model.”  In other words, parameters are weights, and directly process is determine a second calculated output. Examiner notes that training a neural network typically requires several iterations of processing input by calculating an output, followed by backpropagation. This means that a first weight set is updated to create a second weight set based on results and correction for each iteration of input data.)
	select the second weight set as a trained weight set based at least in part on a comparison of the second calculated output and a second expected output corresponding to the second source code. (Scarselli, Page 66, Column 1, Paragraph 5, Line 1 “The learning algorithm is based on a gradient descent strategy and is composed of the following steps. 
The states xn(t) are iteratively updated by (5) until at time T they approach the fixed point solution of (2): x(T) ≈ x.
The gradient ᶏew(T)/ᶏw is computed. 
The weights w are updated according to the gradient computed in step b).” 
and, Page 61, Paragraph 1, Line 11 “A supervised learning algorithm is derived to estimate the parameters of the proposed GNN model.” In other words, weights w are updated is generate a second weight set by adjusting values of the first weight set, and supervised learning is based at least in part on a comparison of the calculated output and a first expected output.)
Regarding claim 2,
	The combination of Yoshida and Scarselli teach the system of claim 1, 
	wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: transform third source code into a third abstract syntax tree; 
(Yoshida, Page 5, Paragraph [0058], Line 4, “In some embodiments, one or more program representations may be generated with respect to the code under test prior to making the modifications.  The program representations may include flow graphs (e.g., a control-flow graph, a data-flow graph, or both), abstract syntax trees, or a copy of the code under test itself.” In other words, Yoshida demonstrates transformation of source code to abstract syntax tree.  As this is software, it can be repeated as many times as necessary.  Therefore, one or more program representations may be generated with respect to the code under test is transform third source code into a third abstract syntax tree.)
	generate a third dynamic multilayer perceptron network graph based at least in part on the third abstract syntax tree; and (Scarselli, Page 66, Column 1, Paragraph 3, Line 1 “Learning in GNNs consists of estimating the parameter w such that фw  approximates the data in the learning data set where qi is the number of supervised nodes in Gi.” In other words, from Fig. 3,  fw and g-w are feed forward networks which are multilayer perceptron networks, G is the data set of graphs used in training, and graph is abstract syntax tree. Therefore, each input Gi is another iteration of the process which generates a new multilayer perceptron network.)
	identify a classification for the third source code by applying the trained weight set and the third abstract syntax tree to the third dynamic multilayer perceptron network graph. (Scarselli, Page 66, Column 1, Paragraph 3, Line 1 “Learning in GNNs consists of estimating the parameter w such that фw  approximates the data in the learning data set where qi is the number of supervised nodes in Gi.”And, Page 61, Column 2, Paragraph 2, Line 1, “In node-focused applications, τ depends on the node n, so that the classification (or the regression) depends on the properties of each node.   In other words, Scarselli shows that GNNs can perform classification.  Classification is classification, which is deriving a result from the learned weights in the GNN, and each new input graph is converted into a new dynamic multilayer perceptron network.)
Regarding claim 3,
	The combination of Yoshida and Scarselli teach the system of claim 2
	wherein the first dynamic multilayer perceptron network graph, the second dynamic multilayer perceptron network graph, and the third dynamic multilayer perceptron network graph comprise a plurality of nodes each comprising an input layer and a hidden layer, the plurality of nodes arranged in at least a first level and a second level. (Scarselli, Fig. 3, “When fw and gw are implemented by feedforward neural networks, the encoding network is a recurrent neural network.”  In other words, fw and gw are dynamic multilayer perceptron networks.  From the sample graph shown in Fig. 3, there are four separate fw networks, each having an input layer, a hidden layer and an output layer.  Coupled with gw, there are at least a first level and a second level.)
Regarding claim 4,
	The combination of Yoshida, Scarselli teach the system of claim 3
	wherein the first dynamic multilayer perceptron network graph, the second dynamic multilayer perceptron network graph, and the third dynamic multilayer perceptron network graph comprise: input-to-hidden edges connecting the input layers of the plurality of nodes of the first level to the hidden layers of the plurality of nodes of the second level; and (Scarselli, Fig. 3, “When fw and gw are implemented by feedforward neural networks, the encoding network is a recurrent neural network.”  In other words, fw and gw are dynamic multilayer perceptron networks.  From the sample graph shown in Fig. 3, there are four separate fw networks, each having an input layer, a hidden layer and an output layer, each connected by edges to the other according to the topology of the input graph.  Coupled with gw, there are at least a first level and a second level.)  
	hidden-to-hidden edges connecting the hidden layers of the plurality of nodes of the first level to the hidden layer of the plurality of nodes of the second level. (Examiner notes it is known in the art that Recurrent Neural Networks (RNNs) have hidden-to-hidden connections within layers and between layers. See O’Reilly Library, Fundamentals of Deep Learning, Designing Next Generation Machine Intelligence Algorithms, First Edition, Chapter 7 Models for Sequence Analysis, Page 174, Paragraph 1, Figure 7-14, “All of the neurons have both 1) incoming connections emanating from all of the neurons of the previous layer and 2) outgoing connections leading to all of the neurons to the subsequent layer.  We notice here, however, that these aren’t the only connections that neurons of a recurrent layer have.  Unlike a feed- forward layer, recurrent layers also have recurrent connections, which propagate information between neurons of the same layer.  A fully connected recurrent layer has information flow from every neuron to every other neuron in its layer (including itself).  Thus a recurrent layer with r neurons has a total of r2 connections.”)

    PNG
    media_image3.png
    561
    855
    media_image3.png
    Greyscale

Claims 5, 6, 7 and 8 are the method claims corresponding to system claims 1, 2, and 3.  Yoshida teaches a method as well as a system. (Yoshida, Page 1, Column 2, Line 1 “According to an aspect of an embodiment, one or more systems or methods may be configured to locate a fault in a software program using a test suite.”)   
	In the method claims, synonyms have been substituted for the original words used in the system claims.  Claim 1 recites “source code” and “abstract syntax tree” whereas claim 5 recites “input” and “directed acyclic graph”.  Claim 2 recites “third source code” and “third dynamic multilayer perceptron network graph” whereas claim 6 recites “subject input” and “subject dynamic multilayer perceptron network graph”.  Claim 3 recites “third dynamic multilayer perceptron network graph” whereas claim 7 recites “subject dynamic multilayer perceptron graph”.   In addition, claim 7 corresponds to the first limitation of claim 3 whereas claim 8 corresponds to the second limitation of claim 3.  Otherwise, claims 5 and 6 are the same as claims 1 and 2.  And, the combination of claims 7 and 8 is the same as claim 3.  Therefore, claims 5, 6, 7 and 8, are rejected for the same reasons as claims, 1, 2, and 3 respectively.	
Claims 13, 14, 15, and 16 are system claims that correspond to system claims 1, 2, and 3.  The only difference is the use of synonyms in claims 13, 14, 15, and 16 for original words used in claims 1, 2, and 3. Claim 1 recites “source code” and “abstract syntax tree” whereas claim 13 recites “input” and “directed acyclic graph”.  Claim 2 recites “third source code”, “third abstract syntax tree”, “third dynamic multilayer perceptron network graph”, and “identify a classification” whereas claim 14 recites “subject data”, “directed acyclic graph”, “subject dynamic multilayer perceptron network graph”, and “determine output”. Claim 3 recites “third dynamic multilayer perceptron network graph” whereas claim 15 recites “subject dynamic multilayer perceptron network graph”.  In addition, claim 15 corresponds to the first limitation of claim 3 whereas claim 16 corresponds to the second limitation of claim 3.  Otherwise, claims 13 and 14 are the same as claims 1 and 2.  And the combination of claims 15 and 16 is the same as claim 3.  Therefore, claims 13, 14, 15, and 16, are rejected for the same reasons as claims, 1, 2, and 3 respectively.

Claims 9 and 10 are method claims that correspond to the system claim 4.  Claim 4 recites the phrase “third dynamic multilayer perceptron” whereas claims 9 and 10 recite “subject dynamic multilayer perceptron”.  In addition, claim 9 corresponds to the first limitation of claim 4 whereas claim 10 corresponds to the second limitation of claim 4.  Otherwise, the combination of claims 9 and 10 is the same as claim 4. Therefore, claims 9 and 10 are rejected for the same reasons as claim 4 respectively.
Claims 17 and 18 are system claims that correspond to the system claim 4.  Claim 4 recites the phrase “third dynamic multilayer perceptron” whereas claims 17 and 18 recite “subject dynamic multilayer perceptron”.  In addition, claim 17 corresponds to the first limitation of claim 4 whereas claim 18 corresponds to the second limitation of claim 4.  Otherwise, the combination of claims 17 and 18 is the same as claim 4. Therefore, claims 17 and 18 are rejected for the same reasons as claim 4 respectively.
Claims 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2017/0060735 A1, herein Yoshida), Scarselli et al (The Graph Neural Network Model, herein Scarselli), and Koutnik et al (A Clockwork RNN, herein Koutnik).
Regarding claim 11
	The combination of Yoshida and Scarselli teach the method of claim 10 
	Thus far, the combination of Yoshida and Scarselli does not explicitly teach wherein the first weight set, the second weight set, and the trained weight set comprise an input-to-hidden weight matrix and a hidden-to-hidden weight matrix. 
	Koutnik teaches wherein the first weight set, the second weight set, and the trained weight set comprise an input-to-hidden weight matrix and a hidden-to-hidden weight matrix. (Koutnik, Figure 1, and Page 3, Column 2, Paragraph 2, Line 1 “The SRN output, yO(t) , at a time step t is calculated using the following equations:  

    PNG
    media_image4.png
    90
    404
    media_image4.png
    Greyscale

where WH, WI and WO are the hidden, input and output weight matrices…” In other words, WH, WI and WO are the hidden, input and output weight matrices is input-to-hidden weight matrix and hidden-to-hidden weight matrix.)
	Koutnik and the combination of Yoshida and Scarselli are both directed toward resolving the machine learning limitations inherent with sequences.  In view of the teaching of Koutnik it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Koutnik into the teaching of Yoshida and Scarselli.
	One of ordinary skill in the art would be motivated to do this in order have an adaptive learning framework that more effectively addresses the machine learning difficulties inherent in sequences and providing a more effective tool for processing text, in particular source code.

    PNG
    media_image5.png
    517
    962
    media_image5.png
    Greyscale

Regarding claim 12,
	The combination of Yoshida, Scarselli, and Koutnik teach the method of claim 11 
	wherein: applying the first weight set comprises: applying the input-to-hidden weight matrix of the first weight set to the input-to-hidden edges of the first dynamic multilayer perceptron network graph, and applying the hidden-to-hidden weight matrix of the first weight set to the hidden-to-hidden edges of the second dynamic multilayer perceptron network graph; (Koutnik, Figure 1, and Page 3, Column 2, Paragraph 2, Line 1 “The SRN output, yO(t) , at a time step t is calculated using the following equations:  
    PNG
    media_image4.png
    90
    404
    media_image4.png
    Greyscale

where WH, WI and WO are the hidden, input and output weight matrices…” In other words, WI is the input to hidden weight matrix, WH is the hidden to hidden weight matrix, and WO is the hidden to output weight matrix which are applied to the respective sets of edges. Examiner notes, that previously mapped Scarselli shows multiple MLPs arranged in a tree hierarchy.  Each of the MLPs have hidden layers with neurons connected to each other as well as to output and input layers within the MLP and the larger neural network itself. Koutnik also shows that hidden layers are fully connected to each other and to partitions of hidden layers as well as to input and output layers.)
	applying the second weight set comprises: applying the input-to-hidden weight matrix of the second weight set to the input-to-hidden edges of the second dynamic multilayer perceptron network graph, and applying the hidden-to-hidden weight matrix of the second weight set to the hidden-to-hidden edges of the second dynamic multilayer perceptron network graph; and (See above, Koutnik, Figure 1, and Page 3, Column 2, Paragraph 2, Line 1)
	applying the subject weight set comprises: applying the input-to-hidden weight matrix of the subject weight set to the input-to-hidden edges of the subject dynamic multilayer perceptron network graph, and applying the hidden-to-hidden weight matrix of the subject weight set to the hidden-to-hidden edges of the subject dynamic multilayer perceptron network graph. (See above, Koutnik, Figure 1, and Page 3, Column 2, Paragraph 2, Line 1)
Claims 19 and 20 are system claims corresponding to method claims 11 and 12.  The only difference is substituting the word system for method.  Therefore, claims 19 and 20 are rejected for the same reasons as claims 11 and 12 respectively.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359.  The examiner can normally be reached on Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124